Exhibit 10.1

STOCK PURCHASE AGREEMENT

                                 STOCK PURCHASE AGREEMENT, dated as of July 27,
2005, between Viewpoint Corporation, a Delaware corporation (the “COMPANY”), and
Federal Partners, L.P., a Delaware limited partnership (the “PURCHASER”).

PREAMBLE

                                 The Company has duly authorized the issuance of
1,290,323 shares of the Company’s common stock, par value $.001 per share (the
“COMMON STOCK”), pursuant to the provisions of this Stock Purchase Agreement.

                                 Each party hereto agrees as follows for the
benefit of the other party:

ARTICLE ONE

DEFINITIONS

SECTION 1.01.                DEFINITIONS.

                                 “BOARD OF DIRECTORS” means, as to any Person,
the board of directors of such Person or any duly authorized committee thereof.

                                 “BOARD RESOLUTION” means, with respect to any
Person, a copy of a resolution certified by the Secretary or an Assistant
Secretary of such Person to have been duly adopted by the Board of Directors of
such Person and to be in full force and effect on the date of such
certification.

                                 “BUSINESS DAY” means any day other than a
Saturday, Sunday or any other day on which banking institutions in The City of
New York are required or authorized by law or other governmental action to be
closed.

                                 “CAPITAL STOCK” means (1) with respect to any
Person that is a corporation, any and all shares, interests, participations or
other equivalents, however designated, of corporate stock, including each class
of common stock and preferred stock of such Person and (2) with respect to any
Person that is not a corporation, any and all partnership or other equity
interests of such Person.

                                 “CLOSING” has the meaning set forth in
Section 2.02.

                                 “COMMON STOCK” has the meaning set forth in the
Preamble.

                                 “COMMISSION” means the Securities and Exchange
Commission, or any successor agency thereto with respect to the regulation or
registration of securities.

                                 “COMPANY” means the party named as such in the
Preamble until a successor replaces it pursuant to this Stock Purchase
Agreement.



--------------------------------------------------------------------------------

                                  “EXCHANGE ACT” means the Securities Exchange
Act of 1934, as amended, or any successor statute or statutes thereto.

                                 “GAAP” is defined to mean generally accepted
accounting principles in the United States of America as in effect from time to
time, including, without limitation, those set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
approved by a significant segment of the accounting profession.

                                 “LIEN” means any lien, mortgage, deed of trust,
pledge, security interest, charge or encumbrance of any kind (including any
conditional sale or other title retention agreement, any lease in the nature
thereof and any agreement to give any security interest).

                                 “OPINION OF COUNSEL” means a written opinion
from legal counsel which counsel may be counsel to or an employee of the
Company.

                                 “PERSON” means an individual, partnership,
corporation, unincorporated organization, trust or joint venture, or a
governmental agency or political subdivision thereof.

                                 “REGISTRATION RIGHTS AGREEMENT” means the
Registration Rights Agreement, dated as of July 27, 2005, by and between the
Company and the Purchaser, as amended from time to time.

                                  “SECURITIES ACT” means the Securities Act of
1933, as amended, or any successor statute or statutes thereto.

                                 “STOCK PURCHASE AGREEMENT” means this Stock
Purchase Agreement, dated as of July 27, 2005, by and between the Company and
the Purchaser, as amended from time to time.

                                 “SUBSIDIARY,” with respect to any Person, means
(i) any corporation of which the outstanding Capital Stock having at least a
majority of the votes entitled to be cast in the election of directors under
ordinary circumstances shall at the time be owned, directly or indirectly, by
such Person, or (ii) any other Person of which at least a majority of the voting
interest under ordinary circumstances is at the time, directly or indirectly,
owned by such Person.

                                 “WHOLLY OWNED SUBSIDIARY” of any Person means
any Subsidiary of such Person of which all the outstanding voting securities
(other than directors’ qualifying shares) are owned by such Person or any Wholly
Owned Subsidiary of such Person.

SECTION 1.02.                RULES OF CONSTRUCTION.

                                 Unless the context otherwise requires:

                    (1)            an accounting term not otherwise defined has
the meaning assigned to it in accordance with GAAP;

2

--------------------------------------------------------------------------------

                       (2)           “or” is not exclusive;                     
(3)            words in the singular include the plural, and words in the plural
include the singular;                      (4)            provisions apply to
successive events and transactions; and                     
(5)           “herein,” “hereof” and other words of similar import refer to this
Stock Purchase Agreement as a whole and not to any particular Article,
Section or other subdivision.

ARTICLE TWO

THE COMMON STOCK

SECTION 2.01.                PURCHASE AND SALE OF THE COMMON STOCK.

                                 Subject to the terms and conditions of this
Stock Purchase Agreement and in reliance on the representations, warranties and
covenants of the parties contained herein, the Company shall issue and deliver
1,290,323 shares of Common Stock to the Purchaser, and the Purchaser shall
purchase such Common Stock from the Company for the aggregate purchase price of
$2,000,000, at the Closing described in Section 2.02.

SECTION 2.02.                CLOSING.

                                 The closing of the transactions contemplated by
Section 2.01 (the “CLOSING”) shall take place at 3:00 p.m. on the date hereof at
the offices of Patterson, Belknap, Webb & Tyler LLP or at such other place as
the Company and Purchaser shall mutually agree.

                                 At the Closing, the Company shall deliver to
the Purchaser certificates representing the Common Stock to be purchased by the
Purchaser at the Closing duly registered in the name of the Purchaser. Delivery
of such certificates to the Purchaser shall be made against receipt by the
Company from the Purchaser of the aggregate purchase price set forth in Section
2.01 by wire transfer of immediately available funds to an account designated by
the Company in writing for such purpose.

ARTICLE THREE

REPRESENTATIONS AND WARRANTIES

SECTION 3.01.                REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

                                 In order to induce the Purchaser to enter into
this Stock Purchase Agreement and purchase the Common Stock, the Company
represents and warrants to the Purchaser as follows:

                   (a)            Organization, Good Standing and Corporate
Power. The Company is a corporation duly organized, validly existing and in good
standing under the laws of the

3

--------------------------------------------------------------------------------

  State of Delaware, with all requisite corporate power and authority to own its
properties and to conduct its business as presently conducted. The Company is
qualified to do business and is in good standing (or has active status) in each
jurisdiction in which the failure to be so qualified could have a Material
Adverse Effect (as hereinafter defined). The Company has all requisite corporate
power and authority to enter into this Stock Purchase Agreement and to perform
its obligations hereunder, including, without limitation, the issuance and sale
of the Common Stock.                      (b)            Due Authorization;
Enforceability; No Conflicts. The Company has taken all corporate and
stockholder action necessary to authorize the execution, delivery and
performance by it of this Stock Purchase Agreement. Assuming the due execution
and delivery of this Stock Purchase Agreement by the Purchaser, this Stock
Purchase Agreement constitutes a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws relating to the enforcement of creditors’ rights generally, the
availability of equitable remedies and to general equity principles. The
execution, delivery and performance by the Company of this Stock Purchase
Agreement and compliance by the Company with the terms hereof will not violate,
conflict with or cause an event of default under the Company’s Certificate of
Incorporation or the Company’s Bylaws, or any resolutions of the Company’s Board
of Directors or stockholders or any agreement, instrument, judgment, order, law,
rule or regulation applicable to the Company or by which the Company is bound or
to which any of the Company’s properties are subject, except where such
violation, conflict or event of default would not result in a material adverse
effect on the Company’s business, financial condition, results of operations or
properties (a “MATERIAL ADVERSE EFFECT”). The Common Stock, upon issuance in
accordance with the terms of this Stock Purchase Agreement, are and will
continue upon issuance to be duly authorized, validly issued, fully-paid and
nonassessable and free of any Liens, claims or encumbrances and rights of first
refusal.                      (c)            Capitalization. The authorized
Capital Stock of the Company consists of (i) 5,000,000 shares of preferred
stock, par value $.001 per share, of which no shares are issued and outstanding,
and (ii) 100,000,000 shares of Common Stock, of which 58,142,086 shares are
issued and outstanding. Except as set forth on SCHEDULE 3.01(c) annexed hereto,
there are no outstanding subscriptions, rights, options, warrants, conversion
rights, agreements or other claims for the purchase or acquisition from the
Company of any shares of its Capital Stock or obligating the Company to issue,
repurchase, register or otherwise acquire, any shares of its Capital Stock or
any securities convertible into, exercisable or exchangeable for, or otherwise
entitling the holder to acquire, any shares of Capital Stock of the Company.    
                 (d)            Reports and Financial Statements. The Company
has previously furnished the Purchaser with true and complete copies, as amended
or supplemented, of the following documents, to the extent not available on the
EDGAR system (i) Annual Report on Form 10-K for the year ended December 31,
2004, as filed with the Commission, (ii) proxy statements relating to all
meetings of its shareholders (whether annual or special) since June 1, 2005 and
(iii) all other reports or registration statements

4

--------------------------------------------------------------------------------

      filed by the Company with the SEC since December 31, 2004 (such reports,
registration statements and other filings, together with any amendments or
supplements thereto, are collectively referred to as the “COMPANY COMMISSION
FILINGS”). The Company Commission Filings constituted all of the documents
required to be filed by the Company with the Commission since December 31, 2004.
As of their respective dates, such Company’s Commission Filings (as amended or
supplemented) complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. The audited consolidated financial
statements and any unaudited interim financial statements of the Company
included in such Company’s Commission Filings comply as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the Commission with respect thereto, and have been prepared in
accordance with GAAP (except as may be indicated therein or in the notes thereto
and, in the case of the quarterly financial statements, as permitted by Form
10-Q under the Exchange Act) and fairly present in all material respects the
financial position of the Company at the dates thereof and the results of its
operations and its cash flows for the periods then ended.                     
(e)            Absence of Certain Changes or Events. Except as publicly
disclosed or otherwise disclosed in writing or orally (provided that any oral
disclosure hereunder must be made to Steve Duff) prior to the date of this Stock
Purchase Agreement or as otherwise contemplated by this Stock Purchase
Agreement, since, March 31, 2005, there has not been any material adverse change
or material adverse development in the financial condition, results of
operations, or the business or properties of the Company.                     
(f)             Information in the Registration Statement. None of the
information relating to the Company, its officers or directors, supplied by the
Company for inclusion or incorporation by reference in the registration
statement (the “REGISTRATION STATEMENT”) to be filed with the Commission by the
Company pursuant to the Registration Rights Agreement to be entered into between
the Company and the Purchaser or any amendments or supplements thereto, will, at
the time it becomes effective under the Securities Act and at the effective
date, contain any untrue statement of material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. If at any time prior to the effective date any event with
respect to the Company, its officers or directors should occur which is required
to be described in an amendment, or a supplement to, the Registration Statement,
such event shall be so described and such description in such amendment or
supplement of such information will not contain any statement which, at the time
and in light of circumstances under which it is made, is false or misleading
with respect to any material fact or omits to state any material fact required
to be stated therein or in the Registration Statement or necessary to make the
statements therein or in the Registration Statement not false or misleading.

5

--------------------------------------------------------------------------------

                       (g)            Compliance With Laws. The conduct of the
business of the Company complies in all material respects with all statutes,
laws, regulations, ordinances, rules, judgments, orders or decrees applicable
thereto. Except as set forth on SCHEDULE 3.01(g) annexed hereto, the Company has
not received notice of any alleged material violation of any statute, law,
regulation, ordinance, rule, judgment, order or decree from any governmental
authority applicable to the Company or any of its assets or properties which has
not been satisfactorily disposed of.                      (h)           
Consents. Except as set forth on SCHEDULE 3.01(h) annexed hereto, no consent or
waiver of, order or approval by, or filing with any governmental authority or
other third party is required in connection with the Company’s execution,
delivery and performance of this Stock Purchase Agreement.                     
(i)              Litigation Proceedings. Except as set forth on SCHEDULE 3.01(i)
annexed hereto, there is no action, suit, notice of violation, proceeding or
investigation pending or, to the knowledge of the Company, threatened against or
affecting the Company or any of its properties before or by any court,
governmental or administrative agency or regulatory authority (federal, state,
county, local or foreign) which (i) adversely affects or challenges the
legality, validity or enforceability of any of this Stock Purchase Agreement and
(ii) could reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect.                      (j)             No Default or
Violation. Except as set forth on SCHEDULE 3.01(j) annexed hereto, the Company
(i) is not in default under or in violation of any indenture, loan or other
credit agreement or any other agreement or instrument to which it is a party or
by which it or any of its properties is bound, (ii) is not in violation of any
order of any court, arbitrator or governmental body applicable to it, (iii) is
not in violation of any statute, rule or regulation of any governmental
authority to which it is subject or (iv) is not in default under or in violation
of its Certificate of Incorporation, Bylaws or other organizational documents,
respectively, except in each case for defaults and violations which individually
or in the aggregate would not reasonably be expected to have a Material Adverse
Effect. The business of the Company is not being conducted, and shall not be
conducted in violation of any law, ordinance, rule or regulation of any
governmental entity, except where such violations have not resulted or would not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect. The Company is not in breach of any agreement where
such breach, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.                      (k)            Private
Offering. Neither the Company nor any person acting on its behalf has taken or
will take any action which might subject the offering, issuance or sale of the
Common Stock to the Purchaser hereunder to the registration requirements of the
Securities Act. The offer, sale and issuance of the Common Stock to the
Purchaser will not be integrated with any other offer, sale and issuance of the
Company’s securities (past, current, or future) under the Securities Act or any
regulations of any exchange or automated quotation system on which any of the
securities of the Company are listed or designated or for purposes of any
stockholder approval provision applicable to the Company or its securities.
Subject to the accuracy and completeness of the

6

--------------------------------------------------------------------------------

      representations and warranties of the Purchaser contained in Section 3.02
hereof, the offer, sale and issuance by the Company to the Purchaser of the
Common Stock hereunder is exempt from the registration requirements of the
Securities Act.                      (l)              Investment Company. The
Company is not, and is not controlled by or under common control with an
affiliate of an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.                      (m)           Solicitation
Materials. The Company has not (i) distributed any offering materials in
connection with the offering and sale of the Common Stock to the Purchaser
hereunder or (ii) solicited any offer to buy or sell the Common Stock hereunder
by means of any form of general solicitation or advertising.    
                 (n)            Listing and Maintenance Requirements Compliance.
Except as set forth on SCHEDULE 3.01(n) annexed hereto, the Company has not in
the two years preceding the date hereof received written notice from any stock
exchange or market on which the Common Stock is or has been listed (or on which
it has been quoted) to the effect that the Company is not in compliance with the
listing or maintenance requirements of such exchange or market.    
                 (o)            Registration Rights; Rights of Participation.
Except as set forth on SCHEDULE 3.01(o) annexed hereto, the Company has not
granted or agreed to grant to any person any rights (including “piggy-back”
registration rights) to have any securities of the Company registered with the
Commission or any other governmental authority which has not been satisfied, and
no person, including, but not limited to, current or former stockholders of the
Company, underwriters, brokers or agents, has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by this Stock Purchase Agreement.   SECTION
3.02.                REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.

                                 In order to induce the Company to enter into
this Stock Purchase Agreement and issue the Common Stock, the Purchaser
represents and warrants to the Company as follows:

                   (a)            Organization, Good Standing and Corporate
Power. The Purchaser is a limited partnership duly formed, validly existing and
in good standing under the laws of the State of its organization, with all
requisite corporate power and authority to own its properties, conduct its
business, enter into this Stock Purchase Agreement and perform its obligations
hereunder.                      (b)            Due Authorization;
Enforceability; No Conflicts. The Purchaser has taken all limited partnership
action necessary to authorize the execution, delivery and performance by it of
this Stock Purchase Agreement. Assuming the due execution and delivery of this
Stock Purchase Agreement by the Company, this Stock Purchase Agreement
constitutes a valid and binding obligation of the Purchaser, enforceable against
the Purchaser in accordance with its terms, subject to applicable bankruptcy,

7

--------------------------------------------------------------------------------

      insolvency, reorganization, moratorium and other similar laws relating to
the enforcement of creditors’ rights generally, the availability of equitable
remedies and general equity principles. The execution, delivery and performance
by the Purchaser of this Stock Purchase Agreement and compliance by the
Purchaser with the terms hereof will not violate, conflict with or cause an
event of default under the Purchaser’s organizational documents or any other
agreement, instrument, judgment, order, law, rule or regulation by which the
Purchaser is bound or to which any properties of the Purchaser are subject.    
                 (c)            Accredited Investor. The Purchaser is an
“accredited investor” as that term is defined in Rule 501(a) under the
Securities Act.                      (d)            Investment. The Purchaser is
acquiring the Common Stock for investment for its own account and not with a
present view to, or for resale in connection with, any distribution thereof. The
Purchaser understands that the Common Stock has not been registered under the
Securities Act or applicable state securities laws by reason of certain
exemptions from the registration provisions thereof that depend upon, among
other things, the truth and accuracy of the Purchaser’s representations and
warranties herein; provided, however, that by making the representations herein,
the Purchaser does not agree to hold any of the Common Stock for any minimum or
other specific term and reserves the right to dispose of the Common Stock at any
time in accordance with or pursuant to a registration statement or an exemption
under the Securities Act.                      (e)            Restricted
Transferability. The Purchaser acknowledges that the Common Stock are being
offered and sold hereunder in a private placement that is exempt from the
registration requirements of the Securities Act and that certificates for the
Common Stock will bear the legend set forth in Section 3.02(f) below.    
                 (f)             Legends. The Purchaser understands that the
certificates representing the Common Stock, except as set forth below, shall
bear any legend as required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):  

  THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR (B)
AN OPINION OF COUNSEL ADDRESSED TO THE COMPANY, IN A GENERALLY ACCEPTABLE FORM,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES
LAWS. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.

8

--------------------------------------------------------------------------------

                       (g)            The legend set forth above shall be
removed and the Company shall issue a certificate without such legend to the
holder of the Common Stock upon which it is stamped, if, unless otherwise
required by state securities laws, (i) such Common Stock are registered for sale
under the Securities Act, (ii) in connection with a sale, assignment or other
transfer, such holder provides the Company with an opinion of counsel, in a
generally acceptable form, to the effect that such sale, assignment or transfer
of the Common Stock may be made without registration under the Securities Act,
or (iii) such holder provides the Company with reasonable assurance that the
Common Stock can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A promulgated under the Securities Act (or a successor rule thereto)
(collectively, “RULE 144”).                      (h)            The Purchaser
understands that except as provided in the Registration Rights Agreement: (i)
the shares of Common Stock have not been and are not being registered under the
Securities Act or any state securities laws, and may not be offered for sale,
sold, assigned or transferred unless (A) subsequently registered thereunder, or
(B) the Purchaser shall have delivered to the Company an opinion of counsel, in
a generally acceptable form, to the effect that such Common Stock to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration, (ii) any sale of the Common Stock made in
reliance on Rule 144 may be made in accordance with the terms of Rule 144 and
further, if Rule 144 is not applicable, any resale of the Common Stock under
circumstances in which the seller or Person through whom the sale is made may be
deemed to be an underwriter (as that term is defined in the Securities Act) may
require compliance with some other exemption under the Securities Act or the
rules and regulations of the Commission thereunder; and (iii) neither the
Company nor any other Person is under any obligation to register the Common
Stock under the Securities Act or any state securities laws or to comply with
the terms and conditions of any exemption thereunder.    

ARTICLE FOUR

COVENANTS

  SECTION 4.01.                PAYMENT OF TAXES AND OTHER CLAIMS.

                                 The Company will pay or discharge or cause to
be paid or discharged, before the same shall become delinquent, (a) all material
taxes, assessments and governmental charges levied or imposed upon it or any of
its Subsidiaries or upon the income, profits or property of it or any of its
Subsidiaries and (b) all lawful claims for labor, materials and supplies which,
in each case, if unpaid, would reasonably be expected, by law, to become a
material liability or Lien upon the property of it or any of its Subsidiaries;
provided, however, that the Company shall not be required to pay or discharge or
cause to be paid or discharged any such tax, assessment, charge or claim the
amount, applicability or validity of which is being contested in good faith by
appropriate proceedings and for which adequate provision has been made or for
which adequate reserves, to the extent required under GAAP, have been taken.

9

--------------------------------------------------------------------------------

  SECTION 4.02.                MAINTENANCE OF PROPERTIES AND INSURANCE.

                                 (a)             The Company shall cause all
material properties owned by or leased by it or any of its Subsidiaries used or
useful to the conduct of its business or the business of any of its Subsidiaries
to be maintained and kept in normal condition, repair and working order and
supplied with all necessary equipment and shall cause to be made all necessary
repairs, renewals and replacements thereof, all as in its judgment may be
reasonably necessary, so that the business carried on in connection therewith
may be properly conducted at all times; provided, however, that nothing in this
Section 4.02 shall prevent the Company or any of its Subsidiaries from
discontinuing the use, operation or maintenance of any of such properties, or
disposing of any of them, if such properties are, in the reasonable and good
faith judgment of the Board of Directors of the Company or such Subsidiary, as
the case may be, no longer reasonably necessary in the conduct of their
respective businesses or such disposition is otherwise permitted by this Stock
Purchase Agreement.

                                 (b)             The Company shall provide or
cause to be provided, for itself and each of its Subsidiaries, insurance
(including appropriate self-insurance) against loss or damage of the kinds that,
in the reasonable, good faith judgment of the Board of Directors of the Company,
are adequate and appropriate for the conduct of the business of the Company and
such Subsidiaries in a prudent manner, with reputable insurers or with the
government of the United States of America or an agency or instrumentality
thereof, in such amounts, with such deductibles and by such methods as shall be
customary, in the good faith judgment of the Board of Directors of the Company,
for companies similarly situated in the industry.

SECTION 4.03.                COMPLIANCE WITH LAWS.

                                 The Company will comply, and will cause each of
its Subsidiaries to comply, with all applicable statutes, rules, regulations,
orders and restrictions of the United States, all states and municipalities
thereof, and of any governmental department, commission, board, regulatory
authority, bureau, agency and instrumentality of the foregoing, in respect of
the conduct of their respective businesses and the ownership of their respective
properties, except for such noncompliances as are being contested in good faith
and by appropriate proceedings and except for such noncompliances as would not
in the aggregate reasonably be expected to have a Material Adverse Effect.

SECTION 4.04.                COMMISSION REPORTS.

                                 (a)             The Company will deliver to the
Purchaser promptly, but in any event no later than 5 Business Days after it
files with the Commission, to the extent not available on the EDGAR system,
copies of the quarterly and annual reports and of the information, documents and
other reports, if any, which the Company is required to file with the Commission
pursuant to Section 13 or 15(d) of the Exchange Act.

                                 (b)             In the event the Company is not
required to furnish such reports to its stockholders pursuant to the Exchange
Act, the Company (at its own expense) shall cause its consolidated financial
statements, comparable to those which would have been required to appear in
annual or quarterly reports, to be delivered to the Purchaser.

10

--------------------------------------------------------------------------------

  SECTION 4.05.                SECURITIES MATTERS.

                                 The Company shall file all periodic reports
required to be filed with the Commission pursuant to the Exchange Act in a
timely manner and shall not terminate its status as an issuer required to file
periodic reports under the Exchange Act.

                                 The Company shall promptly secure the listing
of all Registrable Securities (as defined in the Registration Rights Agreement)
upon each national securities exchange and automated quotation system, if any,
upon which shares of Common Stock are listed (subject to official notice of
issuance) and shall maintain such listing. The Company shall maintain the Common
Stock’s authorization for quotation on the NASDAQ National market or obtain a
listing on the NASDAQ SmallCap Market, The New York Stock Exchange or the
American Stock Exchange.

                                 The Company shall timely file a Form D with
respect to the Common Stock as required under Regulation D and provide a copy
thereof to the Purchaser promptly after such filing. The Company shall, on or
before the date of the Closing, take such actions as shall be reasonably
necessary in order to obtain an exemption for or to qualify the Common Stock for
sale to the Purchaser pursuant to this Stock Purchase Agreement under applicable
securities or “blue sky” laws of the states of the United States (or to obtain
an exemption from such qualification) and shall provide evidence of any such
action so taken to the Purchaser on or prior to the date of the Closing. The
Company shall make all filings and reports relating to the offer and sale of the
Common Stock required under applicable securities or “blue sky” laws of the
states of the United States following the date of the Closing.

SECTION 4.06.                USE OF PROCEEDS.

                                 The Company will use the proceeds from the sale
of the Common Stock to pay existing indebtedness of the Company or for general
corporate working capital purposes.

ARTICLE FIVE

CONDITIONS

SECTION 5.01.                CONDITIONS TO THE COMPANY’S OBLIGATION.

                                 The obligation of the Company hereunder to
issue and sell the Common Stock to the Purchaser at the Closing is subject to
the satisfaction, at or before the Closing, of each of the following conditions,
provided that these conditions are for the Company’s sole benefit and may be
waived by the Company at any time in its sole discretion by providing the
Purchaser with prior written notice thereof:

                   (a)            The Purchaser shall have delivered to the
Company the Registration Rights Agreement duly executed by the Purchaser.    
                 (b)            The Purchaser shall have delivered to the
Company the purchase price for the Common Stock as set forth in Section 2.01 at
the Closing by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Company.

11

--------------------------------------------------------------------------------

                       (c)            The Purchaser shall have delivered to the
Company at the Closing the 4.95% Subordinated Note Due March 31, 2006 in the
principal amount of $3,050,000.   SECTION 5.02.                CONDITIONS TO THE
PURCHASER’S OBLIGATION.

                                 The obligation of the Purchaser to purchase the
Common Stock at the Closing is subject to the satisfaction, at or before the
Closing, of each of the following conditions, provided that these conditions are
for the Purchaser’s sole benefit and may be waived by the Purchaser at any time
in its sole discretion by providing the Company with prior written notice
thereof:

                   (a)            The Purchaser shall have received the
Registration Rights Agreement duly executed by the Company.                     
(b)            The Purchaser shall have received certificates for shares of
Common Stock to be purchased by it at the Closing.                     
(c)            The Purchaser shall have received an Opinion of Counsel from the
Company in the form and content reasonably acceptable to it.    
                 (d)            The Purchaser shall have received a certified
copy of the Certificate of Incorporation of the Company, together with a Good
Standing Certificate with respect to the Company issued by the Secretary of
State of such state of incorporation as of a date within 30 days of the date of
the Closing.                      (e)            The Purchaser shall have
received a copy of the certificate evidencing the Company’s qualification as a
foreign corporation in good standing issued by the Secretary of State of the
State of New York as of a date within 30 days of the date of the Closing.    
                 (f)             The Purchaser shall have received a certificate
executed by the Secretary of the Company and dated as of the date of the
Closing, certifying as to (i) the resolutions as adopted by the Company’s Board
of Directors in connection with the authorization of the transactions
contemplated hereby, (ii) the Certificate of Incorporation of the Company and
(iii) the Bylaws of the Company, each as in effect at the time of the Closing
Date.                      (g)            The Purchaser shall have received a
copy of all governmental, regulatory or third party consents and approvals, if
any, necessary for the sale of the Common Stock.                     
(h)            The Purchaser shall have received $61,000 at the Closing in
exchange for the extension of the maturity date of the 4.95% Subordinated Note
in the principal amount of $3,050,000 from March 31, 2006 to March 31, 2008.    
                 (i)              The Purchaser shall have received at the
Closing the Amended and Restated 4.95% Subordinated Note Due March 31, 2008 in
the principal amount of $3,050,000.

12

--------------------------------------------------------------------------------

                       (j)             The Purchaser shall have received a copy
of such other documents relating to the transactions contemplated by this Stock
Purchase Agreement as the Purchaser or its counsel may reasonably request.

ARTICLE SIX

MISCELLANEOUS

SECTION 6.01.                NOTICES.

                                 Any notices or other communications required or
permitted hereunder shall be in writing, and shall be sufficiently given if made
by hand delivery, by telecopier, by reputable overnight delivery service, or
registered mail, postage prepaid, return receipt requested, addressed as
follows:

if to the Company:         Viewpoint Corporation
498 Seventh Avenue, Suite 1810
New York, New York 10018
Facsimile: (212) 201-0846
Attention: General Counsel         with a copy to:           Milbank, Tweed,
Hadley & McCloy LLP
1 Chase Manhattan Plaza
New York, New York 10005
Facsimile: (212) 822-5171
Attention: Alexander M. Kaye, Esq.          if to the Purchaser:            
      Federal Partners, L.P.
c/o Ninth Floor Corporation, its General Partner
One Rockefeller Plaza, 1st Floor
New York, N.Y. 10020
Attn: Stephen M. Duff, Esq., Treasurer       with a copy to:          
Patterson, Belknap, Webb & Tyler LLP
1133 Avenue of the Americas
New York, New York 10036

13

--------------------------------------------------------------------------------

      Attention:  Jeffrey E. LaGueux, Esq.
Facsimile: (212) 336-2222

                                 The Company and the Purchaser by written notice
to each other may designate additional or different addresses for notices to
such Person. Any notice or communication to the Company shall be deemed to have
been given or made as of the date so delivered if personally delivered; when
receipt is acknowledged, if telecopied; one (1) business day after mailing by
reputable overnight courier; and five (5) calendar days after mailing if sent by
registered mail, postage prepaid (except that, notwithstanding the foregoing, a
notice of change of address shall not be deemed to have been given until
actually received by the addressee). Notice to the Purchaser shall be deemed
given when actually received by the Purchaser.

SECTION 6.02.                GOVERNING LAW.

                                 THIS STOCK PURCHASE AGREEMENT WILL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS
APPLIED TO CONTRACTS MADE AND PERFORMED WITHIN THE STATE OF NEW YORK, WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS. THE PARTIES HERETO AGREE TO SUBMIT TO
THE JURISDICTION OF THE FEDERAL OR STATE COURTS LOCATED IN THE CITY OF NEW YORK
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS STOCK PURCHASE
AGREEMENT.

SECTION 6.03.                SUCCESSORS.

                                 All agreements of the Company in this Stock
Purchase Agreement shall bind its successors.

SECTION 6.04.                COUNTERPARTS.

                                 The parties may sign any number of copies of
this Stock Purchase Agreement. Each signed copy or counterpart shall be an
original, but all of them together shall represent the same agreement.

SECTION 6.05.                SEVERABILITY.

                                 In case any one or more of the provisions in
this Stock Purchase Agreement shall be held invalid, illegal or unenforceable,
in any respect for any reason, the validity, legality and enforceability of any
such provision in every other respect and of the remaining provisions shall not
in any way be affected or impaired thereby, it being intended that all of the
provisions hereof shall be enforceable to the full extent permitted by law.

SECTION 6.06.                PAYMENT OF EXPENSES.

                                 The Company shall pay or reimburse Purchaser
for its reasonable out-of-pocket costs and expenses, including reasonable legal
fees and disbursements, incurred in connection with the preparation, execution
and delivery of this Stock Purchase Agreement up to a maximum of $30,000.

14

--------------------------------------------------------------------------------

                                 The Company shall pay or reimburse the
Purchaser for its reasonable out-of-pocket costs and expenses, including
reasonable legal fees and disbursements, incurred in connection with any
amendment, supplement, waiver or modification to this Stock Purchase Agreement
and for all of its out-of-pocket costs and expenses, including reasonable legal
fees, incurred in connection with the enforcement of this Stock Purchase
Agreement or the Registration Rights Agreement.

SECTION 6.07.                WAIVER OF DEFAULTS.

                                 Purchaser hereby confirms that the letter
executed by Purchaser, dated as of January 24, 2005 with respect to the waiver
of certain defaults and events of default shall remain in full force and effect.

SECTION 6.08.                BOARD REPRESENTATION.

                                 The Company hereby grants to Purchaser the
right to nominate one qualified individual to either fill a vacancy or newly
created directorship resulting from any increase in the authorized number of
directors as provided in the following sentence. In the event that no such
vacancy exists as of August 10, 2005 or no director has agreed to resign by
August 10, 2005, such resignation to be effective as of the date a successor is
duly elected to the Board of Directors of the Company, the Company agrees to
increase the number of directors on the board by one and to allow Purchaser to
nominate such director. The Company shall take such actions as shall be
reasonably necessary to ensure that such individual nominated by the Purchaser
is elected as a director of the Company.

 

[SIGNATURE PAGES TO FOLLOW]

15

--------------------------------------------------------------------------------

SIGNATURES

                                 IN WITNESS WHEREOF, the parties hereto have
caused this Stock Purchase Agreement to be duly executed, all as of the date
first written above.

  THE COMPANY:

VIEWPOINT CORPORATION


By:    /s/ William H. Mitchell                                            
      Name: William H. Mitchell 
      Title:   Chief Financial Officer        THE PURCHASER:

FEDERAL PARTNERS, L.P., by Ninth Floor
Corporation, its General Partner 


By:    /s/ Stephen M. Duff                                                
      Name: Stephen M. Duff 
      Title:   Treasurer, Ninth Floor Corporation
                  General Partner of Federal Partners, L.P.     16  

--------------------------------------------------------------------------------